Atcheson, J.,
concurring: I join in the panel opinion and its disposition of this appeal. But I pause to comment on the way in which the resentencing was conducted and, in particular, the failure of Judge Peterson to permit counsel to address the matter of punishment. Because West did not expressly raise that issue on appeal, I agree that we should refrain from doing so on our own. There may be reasons that are not apparent from the record fa*737voring the omission of the issue from this appeal. Nonetheless, the way in which the resentencing was conducted implicated and compromised West’s constitutional rights to representation by counsel and to due process under the Sixth and Fourteenth Amendments to the United States Constitution.
The Sixth Amendment, as applied to the states through the Fourteenth Amendment, guarantees a criminal defendant the right to be represented at all “critical stages” in a prosecution. Iowa v. Tovar, 541 U.S. 77, 80, 124 S. Ct. 1379, 158 L. Ed. 2d 209 (2004); State v. Jones, 290 Kan. 373, 379, 228 P.3d 394 (2010) (“The right to counsel applies to all ‘critical stages’ of the criminal process of an accused who faces incarceration.”). The Kansas Constitution Bill of Rights, § 10, affords comparable protection. Sentencing is one of those critical stages. Gardner v. Florida, 430 U.S. 349, 358, 97 S. Ct. 1197, 51 L. Ed. 2d 393 (1977) (“Even though the defendant has no substantive right to a particular sentence within the range authorized by statute, the sentencing is a critical stage of the criminal proceeding at which he is entitled to the effective assistance of counsel.”); Mempa v. Rhay, 389 U.S. 128, 134, 88 S. Ct. 254, 19 L. Ed. 2d 336 (1967). See State v. Easterling, 289 Kan. 470, 476, 213 P.3d 418 (2009) (finding sentencing to be a critical stage in a criminal prosecution mandating due process protections for the defendant); State v. Bristor, 236 Kan. 313, 317-18, 691 P.2d 1 (1984) (citing Mempa with favor for the proposition that sentencing is a critical stage of a criminal proceeding to which the right to counsel applies). West, then, had a Sixth Amendment right to counsel at his resentencing.
The Due Process Clause of the Fourteenth Amendment also requires that a person be afforded a right to be heard in a meaningful way before being deprived of “life, liberty, orproperty.” U.S. Const, amend. XIV, sec. 1; Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976) (“The fundamental requirement of due process is the opportunity to be heard at a ‘meaningful time and in a meaningful manner.’ ”); Mullane v. Central Hanover Tr. Co., 339 U.S. 306, 313, 70 S. Ct. 652, 94 L. Ed. 865 (1950) (The Due Process Clause “at a minimum” requires that “deprivation of life, liberty, or property by adjudication be pre*738ceded by notice and opportunity for hearing appropriate to the nature of the case.”)- The Kansas courts similarly define due process rights. State v. King, 288 Kan. 333, 354, 204 P.3d 585 (2009). During a critical stage of a criminal prosecution, the Fourteenth Amendment right to due process and the Sixth Amendment right to counsel complement each other and overlap substantially, if not entirely. I have no occasion to explore the constitutional distinctions, if any, today.
This case illustrates, however, just how critical a stage sentencing may be in a criminal prosecution. From an actuarial standpoint, West has received what amounts to a life sentence. Given his age, West probably will die in less than 47 years.
Although West had counsel present at the resentencing, that in and of itself fails to satisfy his constitutional rights. Judge Peterson’s preemptive strike at the outset of the sentencing hearings to the effect that he had no need to hear from counsel obliterated that right just as surely as if West had no lawyer at all. Judicially enforced silence can never pass for a lawyer’s advocacy. The United States Supreme Court “has uniformly found constitutional error without any showing of prejudice when counsel was either totally absent, or prevented from assisting the accused during a critical stage of the [criminal] proceeding.” United States v. Cronic, 466 U.S. 648, 659 n.25, 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984). This would be such a case if West had chosen to assert a constitutional violation on appeal.
From a practical standpoint, however, there also would seem to be prejudice. Judge Peterson was not the judicial officer who originally sentenced West and, thus, may not have been aware of what happened at that hearing. More significantly, perhaps, Judge Peterson cut himself off from any information either the prosecution or West’s counsel might have offered about what West had done— good or bad — in tire 2 years between the first sentencing and his appearance for resentencing. That input might have influenced Judge Peterson’s sentencing decision and, in any event, would have rendered it a more fully informed decision. Judge Peterson might have chosen to alter the original sentence. He had the discretion to do so.
*739In that respect, I am puzzled by Judge Peterson’s comment to counsel that the appellate mandate stripped him of the authority to consider anew an appropriate punishment for West. The decision and mandate returned tire case for resentencing, not imposition of the same sentence.
Apart from having counsel speak, a criminal defendant has the right to address a court directly on the matter of a just punishment. That right of allocution has been embedded in the Kansas Code of Criminal Procedure. K.S.A. 22-3422 (The court must ask a defendant personally before sentencing if he or she knows of any reason that judgment “should not be rendered.”); K.S.A. 22-3424(e) (The court must “afford counsel an opportunity to speak on behalf of the defendant” and “ask ... if the defendant wishes to make a statement. . . and to present evidence in mitigation of punishment.”). Allocution, however, lacks a constitutional dimension and is purely a statutory right. See State v. Mebane, 278 Kan. 131, 133-34, 91 P.3d 1175 (2004) (characterizing allocution as set out in K.S.A. 22-3424(e) as a “statutory right” and making no mention of any sort of constitutional analog); State v. Caruthers, 22 Kan. App. 2d 910, 911, 924 P.2d 1278 (1996) (rejecting argument that the constitutional right to due process mandated allocution in probation revocation proceedings). In State v. Webb, 242 Kan. 519, 522-29, 748 P.2d 875 (1988), the Kansas Supreme Court described in detail the origins of allocution and its history in the State’s courts. The court suggested that any constitutional basis or need for allocution has been supplanted by the broad Sixth Amendment right to counsel in criminal proceedings recognized over the course of the last half century. 242 Kan. at 523-24.
Nonetheless, allocution continues to serve useful and important purposes. As the United States Supreme Court has recognized, a criminal defendant may speak with “halting eloquence” that resonates more powerfully than the argument of “[t]he most persuasive counsel.” United States v. Green, 365 U.S. 301, 304, 81 S. Ct. 653, 5 L. Ed. 2d 670 (1961). A defendant might offer a genuine expression of remorse and hope for redemption worthy of some mitigation of punishment. Another defendant might equivocate about his or her personal responsibility and shift blame to others *740in a way that would suggest little reason for leniency to the sentencing court. Allocution also enhances the actual and perceived fairness of the process. A defendant given the opportunity to address the court likely will look at the proceeding as having some semblance of evenhandedness whether he or she actually takes the opportunity or not. By depriving West of allocution at the resentencing, Judge Peterson compromised those purposes and benefits. Finally, simply as a matter of fairness, a court ought to be able to spare the time to listen to what a criminal defendant might have to say at sentencing, especially when that defendant effectively may spend the rest of his or her life in prison.